DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendment
Applicant’s response, filed 25 August 2021, to the last office action has been entered and made of record. 
In response to the cancellation of claims 9 and 10, they are acknowledged and made of record.
In response to the amendments to the claims, they are acknowledged, supported by the original disclosure, and no new matter is added.
Amendments to the independent claims 1 and 19 have necessitated an updated ground of rejection over the applied prior art. Please see below for the updated interpretations and rejections.

Response to Arguments
Applicant's arguments filed 25 August 2021 have been fully considered but they are not persuasive.

In response to Applicant’s remarks, on p. 9-10 of Applicant’s reply, to requesting the drawing objections of the previous Office action to be held in abeyance, the Examiner acknowledges the request and notes that the respective objections will be maintained below for clarity of the record. 
Examiner continues to suggest to amend or replace the corresponding figures with some notation which allows the corresponding functions or purpose of the respective blank symbols to be 
In regards to the drawings objections of reference numeral “S21” of Fig. 2, for being used to designate different parts with the same reference numeral, and for the drawings not including the reference numeral “S22” as recited at paragraph [00113] of the description; the corresponding drawing objections will be maintained below for clarity of the record.

In response to Applicant’s remarks, on p. 10-11 of Applicant’s reply, that one skilled in the art would readily understand the evaluation device of claim 19 to be an evaluation circuit or processor, and thus the claimed evaluation device of claim 19 is definite, the Examiner respectfully disagrees. 
Applicants reference specification paragraphs [0086]-[0091], which describe the method in which the evaluation device is described to perform. The specification fails to describe the corresponding structure of the evaluation device for performing the claimed method functions. That is, the specification does not provide any indication that the evaluation device is a circuit or processor.
As the disclosure merely restates that an evaluation device is used to perform the functions, and does not disclose the corresponding structure of the evaluation device that performs the function, the claims fail to satisfy the requirements of 35 U.S.C. 112(b). See MPEP 2181 II. A. (“If there is no disclosure of structure, material or acts for performing the recited function, the claim fails to satisfy the requirements of 35 U.S.C. 112(b)”).
Further, as discussed in MPEP 2181 II. A., “in Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1380[, 53 USPQ2d 1225, 1230] (Fed. Cir. 1999), the court embraced the proposition that ‘consideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification.’ It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function. The court in Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 
While one skilled in the art may understand that the evaluation device may be implemented as a circuit or processor, the specification itself does not indicate the corresponding structure to use as the evaluation device. As such, claim 19 is indefinite because the corresponding metes and bounds for the term “evaluation device”, in light of the specification, is not discernable. 
Examiner further notes that as currently resented claim 19 recites that the monitoring system is configured to perform the disclosed method, where the “evaluation device is configured to evaluate images recorded by way of the at least one camera”. That is, as currently presented, the “evaluation device” is claimed to “evaluate images”, and not perform the disclosed method. 
Examiner suggests further amendments to the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or amendments to the claim to clearly link the claimed functions of the evaluation device to the structure, material, or acts disclosed in the written description of the specification, without introducing any new matter (35 U.S.C. 132(a)). 
	
In response to Applicant’s remarks, on p. 11-12 of Applicant’s reply, that the combined teachings of Ma and Cheriyadat fails to teach amended claim 1 limitations of “storing two or more points of an object to form a movement trajectory where each point comprises a position and a respective time stamp of the object, and then comparing the movement trajectory of the object to the person recognition”, the Examiner respectfully disagrees.
Examiner notes the claims are treated with their broadest reasonable interpretations consistent with the specification. See MPEP 2111. Although the claims are interpreted in light of the specification, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ871 (CCPA 1981).
Ma is relied upon to teach an object detection system and detects target objects, such as pedestrians, based on identifying motion likelihood image regions and target model likelihood regions in captured video images and using the combination of information to validate the detection of the target object and using the detected object information for tracking (see Ma Fig. 1, [0018] and [0029]). Ma further teaches that in performing the fusion hypothesis validation, the hypotheses are evaluated with the motion likelihood pixels and model likelihood pixels together, where the determined hypothesis areas cover areas corresponding to motion pixels and model object pixels (see Ma [0030]-[0032]). As the hypothesis areas are determined based on the overlap of the corresponding motion pixel areas and model object pixel areas, Ma provides a teaching for the broadest reasonable interpretation of comparing the movement trajectory of the object to person recognition. 
Cheriyadat is relied upon to teach in a related and pertinent moving object detection and tracking method based on determining coherent motion regions (see Cheriyadat Abstract), where a time series of video images are analyzed into identify a plurality of feature points and optical flow algorithm is used to compare the feature points compared across pairs of sequential video images to identify sets of feature points having similar pixel characteristics for identifying feature point tracks and subsequently the motion region of the corresponding object represented by the feature points (see Cheriyadat [0045]-[0047]). Cheriyadat further teaches that the typical set of three-dimensional coordinates representing a motion region includes positions and time coordinates, i.e. “(xis, yis, ti)” (see Cheriyadat [0047]), and that a motion region matrix is built for storing and representing detected motion regions corresponding to the set of detected feature point tracks representing moving objects (see Cheriyadat [0058]-[0060] and Fig. 5). 
One of ordinary skill in the art would have found it obvious to apply Cheriyadat’s technique for defining the moving region of detected objects through the series of video images for implementing the object tracking taught by Ma, predictably yielding the creation of coherent motion regions of the describing the motion of the detected objects based on the fusion of model and motion likelihood information, leading to improved consistency in tracking the detected objects over long periods of time.
In response to Applicants assertion that Cheriyadat paragraphs [0058]-[0060] does not disclose the amended limitations, Examiner notes that Cheriyadat paragraphs [0058]-[0060] is relied upon to teach the storage of motion regions corresponding to the set of detected feature point tracks representing moving objects, where Cheriyadat paragraph [0045]-[0047] is relied upon to teach analyzing a time series of video images to identify a plurality of feature points and using an optical flow algorithm to compare the feature points compared across pairs of sequential video images to identify sets of feature points having similar pixel characteristics and  identifying feature point tracks, and subsequently the motion region of the corresponding object represented by the feature points, where the set of three-dimensional coordinates representing a motion region includes positions and time coordinates. 
In response to Applicants assertion that there is no suggestion or motivation to combine the teachings of Ma with Cheriyadat, the Examiner notes that Ma teaches that the tracking method uses motion detection to identify motion regions and motion likelihood areas, Cheriyadat’s moving object detection and tracking teachings are relevant and pertinent to Ma’s teachings. Furthermore, while Ma teaches that motion detection is performed, and may use background subtraction to identify motion blobs, one of ordinary skill in the art would have found it obvious to apply Cheriyadat’s technique of using identified feature point tracks for defining the moving region of detected objects through the 

In response to Applicant’s remarks, on p. 13 of Applicant’s reply, that the combined teachings of Ma and Cheriyadat fails to teach claim 11 limitations of a movement trajectory for an object that is stored or remains stored if the movement of the object occurs in at least one specified partial spatial region has been recognized, the Examiner respectfully disagrees. 
As noted above, the claims are treated with their broadest reasonable interpretations consistent with the specification. See MPEP 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ871 (CCPA 1981).
Ma is relied upon to teach acquiring an image sequence of an area of surveillance from a camera (see Ma [0014] and claim 7), where Ma’s area of surveillance reads upon the broadest reasonable interpretation of the claimed “specified spatial region”. Examiner notes that a partial area of Ma’s area of surveillance would provide a teaching for a broadest reasonable interpretation of claimed “specified partial spatial region”.
Cheriyadat is relied upon to teach storing and representing the detected motion regions corresponding to the set of detected feature point tracks representing moving objects in a motion region matrix (see Cheriyadat [0058]-[0060] and Fig. 5).
As the combined teachings of Ma and Cheriyadat would suggest to one of ordinary skill in the art that the detected feature point tracks representing the moving objects are detected in the acquired image sequence of the area of surveillance, the stored detected motion regions corresponds to 

Applicant’s remaining arguments with respect to amended claims 5-6 and 13-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
Figures 1 and 2 are objected to as depicting a block diagram without “readily identifiable” descriptors of each block, as required by 37 CFR 1.84(n). Rule 84(n) requires “labeled representations” of graphical symbols, such as blocks; and any that are “not universally recognized may be used, subject to approval by the Office, if they are not likely to be confused with existing conventional symbols, and if they are readily identifiable.” In the case of Figures 1 and 2, the blocks are not readily identifiable per se and therefore require the insertion of text that identifies the function of that block. That is, each vacant block should be provided with a corresponding label identifying its function or purpose.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “S21” in Fig. 2 has been used to designate both terminating boxes at the bottom of Fig. 2.  

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “S22” recited at paragraph [00113].  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong 
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
“evaluation device” in claim 19.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards 
Claim limitation “evaluation device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function corresponding to the claimed “evaluation device” and merely restates that an evaluation device is used to perform the functions (see specification [0076], [0081], and [0084]).  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-8, 11, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2008/0002856), herein Ma, in view of Cheriyadat (US 2010/0322474), herein Cheriyadat, and Bramblet et al. (US 2004/0017929), herein Bramblet.
Regarding claim 1, Ma discloses a method for recognizing the presence of at least one person in a specified spatial region by way of at least one camera, the method comprising:
recording a sequence of images of the spatial region by way of the at least one camera (see Ma [0014] and claim 7, where an image sequence of an area of surveillance is acquired from a camera); 
performing a person recognition on the based on at least one image of the image sequence (see Ma [0017], where an implicit shape model for a pedestrian is used to perform object detection on an input image sequence to output a model likelihood image of whether each pixel belongs to the target);
form a movement trajectory of an object from at least two or more images of the image (see Ma [0015]-[0016], where motion detection is performed upon the input image sequence, outputting a motion likelihood image of whether each pixel belongs to a moving foreground object and the output is used in hypothesis validation);
comparing the movement trajectory of the object to the person recognition (see Ma [0018] and [0029], where the outputs of the motion likelihood map and model likelihood map are combined in a verification stage; and see Ma [0030]-[0032], which details the fusion hypothesis validation, where hypotheses are evaluated with the motion likelihood pixels and model likelihood pixels together, where hypothesis areas cover possible areas corresponding to overlapping motion pixels and model object pixels, reading upon the broadest reasonable interpretation of comparing the movement trajectory of the object to person recognition);
linking a person object recognized from the person recognition to the object of the movement trajectory (see Ma [0018] and [0029]-[0032], where the hypotheses correspond to areas corresponding to motion pixels and areas corresponding to object pixels, and a best combination of hypotheses are found, where the combination of hypotheses amounts to the fusion of object detection and motion detection); and
classifying the person object as a real person based on linking the person object to a movement trajectory (see Ma [0018] and [0029]-[0032], where the outputs of the motion likelihood map and model likelihood map are combined in a verification stage to validate the hypothesis of detecting a target, e.g. a pedestrian).
Ma does not explicitly disclose storing two or more points of an object to form the movement trajectory based on a pattern-based recognition of the object from at least two or more image of the image sequence; wherein each point of the two or more points comprises a position and a respective time stamp of the object.
Cheriyadat teaches in a related and pertinent moving object detection and tracking method (see Cheriyadat Abstract), where a time series of video images are analyzed into identify a plurality of feature points and optical flow algorithm is used to compare the feature points compared across pairs of sequential video images to identify sets of feature points having similar pixel characteristics for identifying feature point tracks and subsequently the motion region of the corresponding object represented by the feature points (see Cheriyadat [0045]-[0047]), where the typical set of three-dimensional coordinates representing a motion region includes positions and time coordinates, i.e. “(xis, yis, ti)” (see Cheriyadat [0047]), and that a motion region matrix is built for storing and representing detected motion regions corresponding to the set of detected feature point tracks representing moving objects (see Cheriyadat [0058]-[0060] and Fig. 5).
	At the time of filing, one of ordinary skill in the art would have found it obvious to apply Cheriyadat’s feature point tracking technique to Ma’s object detection system based on fusing model information and motion information such that the detected objects are tracked using Cheriyadat’s technique. This modification is an application of a known technique to a known device ready for improvement to yield predictable results. In this instance, Ma teaches an object detection system and detects target objects, such as pedestrians, based on identifying motion likelihood image regions and target model likelihood regions in captured video images and using the combination of information to validate the detection of the target object and using the detected object information for tracking. Cheriyadat teaches a known technique where detected feature points corresponding to a detected object are identified and matched between multiple sequential pairs of video images to identify feature point tracks and use to generate motion regions of the moving object. One of ordinary skill in the art would have found it obvious to apply Cheriyadat’s technique for defining the moving region of detected objects through the series of video images for implementing the object tracking taught by Ma, predictably yielding the creation of coherent motion regions of the describing the motion of the detected objects based on the fusion of model and motion likelihood information, leading to improved 
	Although, Ma teaches that the disclosed detection system is for various applications such as tracking, identification and so forth, enhanced with fusion of motion detection and object detection of targets (see Ma [0009]); Ma and Cheriyadat do not explicitly disclose controlling one or more functions from the group comprising illumination, network access points, monitor devices, coffee machines, ventilation units, access controls, or combinations thereof based on the presence of the real person in the specified spatial region. 
Bramblet teaches in a related and pertinent method of using machine vision methods to identify and track objects in controlled access areas (see Bramblet Abstract), where a machine vision processing system receives video inputs from cameras monitoring an area of observation defined by a access limiting structure (e.g. a door, gate, portal, elevator door, turnstile, etc) in which objects are identified, classified and tracked for detecting tailgating or reverse entry events (see Bramblet [0039]), where the machine vision processing system interfaces with an access control system, for monitoring and controlling access to designated access points to controlled areas, and local access controllers, to control one or more doors or other access limiting structures, and that the machine vision processing system may send control data or signals to the area controller or local access controllers (see Bramblet [0047]-[0048]), and objects are identified from image features extracted from the images and the tracked object data are further provided to an alarm and system controller to apply access control rules based on the object tracking data (see Bramblet [0060]-[0062]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply Bramblet’s teachings of using a machine vision processing system to control access limiting structures to Ma and Cheriyadat’s object detection system based on fusing model information and motion information such that the detected and tracked objects according to Ma and Cheriyadat’s system are used to control similar access limiting structures as taught by Bramblet. This modification is an 

Regarding claim 2, please see the above rejection of claim 1. Ma, Cheriyadat, and Bramblet disclose the method of claim 1, wherein in each case the person recognition is performed based on a plurality of images of the image sequence (see Ma [0017], where an implicit shape model for a pedestrian is used to perform object detection on an input image sequence);
wherein a check is performed as to whether at least one same person object recognized in a plurality of images has already moved (see Ma [0029]-[0032], where the motion likelihood image and the model likelihood image are integrated in the verification stage to identify image regions corresponding to motion areas and detected objects, indicating the image region represents a moving object); 
wherein if so, the recognized person object is classified, or remains classified, as a real person (see Ma [0029]-[0032], where the hypothesis areas containing both motion and model areas indicates a validated hypothesis for a target, e.g. pedestrian); and 
wherein if not, the recognized person object is not classified, or does not remain classified, as a real person (see Ma [0029]-[0032], where the hypothesis areas that do not contain both motion and model areas are not validated as the target, e.g. pedestrian, and discarded).

Regarding claim 3, please see the above rejection of claim 1. Ma, Cheriyadat, and Bramblet disclose the method of claim 1, 
wherein a check is performed by way of a pattern recognition based on a plurality of images of the image sequence whether at least one pattern object recognized in the images has moved (see Ma [0029]-[0032], where the motion likelihood image and the model likelihood image are integrated in the verification stage to identify image regions corresponding to motion areas and detected objects, indicating the integrated image region represents the detected object moving); and 
wherein a pattern object which has moved is classified or remains classified as being associated with a real person if it is possible to assign to the pattern object which has moved a person object that is recognized on the basis of the person recognition (see Ma [0029]-[0032], where the hypothesis areas containing both motion and model areas indicates a validated hypothesis for a target, e.g. pedestrian).

Regarding claim 4, please see the above rejection of claim 1. Ma, Cheriyadat, and Bramblet disclose the method of claim 1, 
wherein a check is performed by way of a pattern recognition based on a plurality of images of the image sequence whether at least one pattern object recognized in the images has moved (see Ma [0029]-[0032], where the motion likelihood image and the model likelihood image are integrated in the verification stage to identify image regions corresponding to motion areas and detected objects, indicating the integrated image region represents the detected object moving); and 
wherein a person object that is recognized on the basis of the person recognition is classified or remains classified as a real person if a pattern object which has moved is assignable thereto (see Ma [0029]-[0032], where the hypothesis areas containing both motion and model areas indicates a validated hypothesis for a target, e.g. pedestrian).

Regarding claim 7, please see the above rejection of claim 3. Ma, Cheriyadat, and Bramblet disclose the method of claim 3, wherein the pattern object is generated again based on a recognized person object if the person object that is recognized on the basis of the person recognition in the image is assigned or remains assigned to a pattern object which has moved, or vice versa (see Cheriyadat [0045]-[0047], where a time series of video images are analyzed into identify a plurality of feature points and optical flow algorithm is used to compare the feature points compared across pairs of sequential video images to identify sets of feature points having similar pixel characteristics for identifying feature point tracks).

Regarding claim 8, please see the above rejection of claim 4. Ma, Cheriyadat, and Bramblet disclose the method of claim 4, wherein the pattern object is generated again based on a recognized person object if the person object that is recognized on the basis of the person recognition in the image is assigned or remains assigned to a pattern object which has moved, or vice versa (see Cheriyadat [0045]-[0047], where a time series of video images are analyzed into identify a plurality of feature points and optical flow algorithm is used to compare the feature points compared across pairs of sequential video images to identify sets of feature points having similar pixel characteristics for identifying feature point tracks).

Regarding claim 11, please see the above rejection of claim 1. Ma, Cheriyadat, and Bramblet disclose the method of claim 1, wherein a movement trajectory for an object which has moved is stored or remains stored if a movement of this object in at least one specified partial spatial region has been recognized (see Cheriyadat [0058]-[0060] and Fig. 5, where a motion region matrix is built for storing and representing the detected motion regions corresponding to the set of detected feature point tracks representing moving objects).

Regarding claim 18, please see the above rejection of claim 1. Ma, Cheriyadat, and Bramblet disclose the method of claim 1, wherein a person recognition is effected only in partial image regions of the recorded images in which previously a movement of pattern objects has been recognized (see Ma [0029]-[0032], where the hypothesis areas containing both motion and model areas indicates a validated hypothesis for a target, e.g. pedestrian).

Regarding claim 19, it recites a system performing the method of claim 1. Ma, Cheriyadat, and Bramblet teach a system performing the method of claim 1. Please see above for detailed claim analysis, with the exception to the following further limitations:
at least one camera monitoring a specified spatial region (see Ma [0014] and claim 7, where an image sequence of an area of surveillance is acquired from a camera; see Bramblet [0039], where cameras capture video images of an area of observation); and 
an evaluation device configured to evaluate images recorded by way of the at least one camera (see Bramblet [0039] and [0073], where a machine vision processing system processes video images captured from the cameras); and wherein the monitoring system configured to perform a method, comprising:
(see Ma [0014] and claim 7, where an image sequence of an area of surveillance is acquired from a camera); 
performing a person recognition on the based on at least one image of the image sequence (see Ma [0017], where an implicit shape model for a pedestrian is used to perform object detection on an input image sequence to output a model likelihood image of whether each pixel belongs to the target);
storing two or more points of an object to form a movement trajectory based on a pattern-based recognition of the object from at least two or more image of the image sequence (see Ma [0015]-[0016], where motion detection is performed upon the input image sequence, outputting a motion likelihood image of whether each pixel belongs to a moving foreground object and the output is used in hypothesis validation; see Cheriyadat [0045]-[0047], where a time series of video images are analyzed into identify a plurality of feature points and optical flow algorithm is used to compare the feature points compared across pairs of sequential video images to identify sets of feature points having similar pixel characteristics for identifying feature point tracks and subsequently the motion region of the corresponding object represented by the feature points; see Cheriyadat [0058]-[0060] and Fig. 5, where a motion region matrix is built for storing and representing detected motion regions corresponding to the set of detected feature point tracks representing moving objects); wherein each point of the two or more points comprises a position and a respective time stamp of the object (see Cheriyadat [0047], where the typical set of three-dimensional coordinates representing a motion region includes positions and time coordinates, i.e. “(xis, yis, ti)”);
comparing the movement trajectory of the object to the person recognition (see Ma [0018] and [0029], where the outputs of the motion likelihood map and model likelihood map are combined in a verification stage; and see Ma [0030]-[0032], which details the fusion hypothesis validation, where hypotheses are evaluated with the motion likelihood pixels and model likelihood pixels together, where hypothesis areas cover possible areas corresponding to overlapping motion pixels and model object pixels, reading upon the broadest reasonable interpretation of comparing the movement trajectory of the object to person recognition);
linking a person object recognized from the person recognition to the object of the movement trajectory (see Ma [0018] and [0029]-[0032], where the hypotheses correspond to areas corresponding to motion pixels and areas corresponding to object pixels, and a best combination of hypotheses are found, where the combination of hypotheses amounts to the fusion of object detection and motion detection); and
classifying the person object as a real person based on linking the person object to a movement trajectory (see Ma [0018] and [0029]-[0032], where the outputs of the motion likelihood map and model likelihood map are combined in a verification stage to validate the hypothesis of detecting a target, e.g. a pedestrian); and
controlling one or more functions from the group comprising illumination, network access points, electrical devices, access controls, or combinations thereof based on the presence of the real person in the specified spatial region (see Bramblet [0039] [0047]-[0048], and [0060]-[0062], where a machine vision processing system is used to control access limiting structures based on tracked objects in the area of observation). 
Please see the above rejection of claim 1, as the rationale to combine the teachings of Ma, Cheriyadat, and Bramblet are similar, mutatis mutandis. 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ma, Cheriyadat, and Bramblet as applied to claims 3 and 4 above, and further in view of Zhao et al. (“Segmentation and Tracking of Multiple Humans in Complex Situations”), herein Zhao.
Regarding claim 5, please see the above rejection of claim 3. Ma, Cheriyadat, and Bramblet do 
Zhao teaches in a related and pertinent method of segmenting and tracking multiple humans in a video sequence (see Zhao Abstract and sect. I. Introduction), where human hypotheses are generated from extracted moving foreground blobs (see Zhao Fig. 2, sect. 2 Our Approach Overview, and sect. 3.3 Hypothesize by shape analysis), where the moving foreground blobs are extracted using a statistical background model subtraction method and the blobs are tracked (see Zhao Fig. 2. sect. 2. Our Approach Overview, and sect. 3.1. Blob tracking).
At the time of filing, one of ordinary skill in the art would have found it obvious to substitute Ma’s parallel processing motion detection and object detection of the image sequence with Zhao’s sequential extracting moving foreground blobs and generating human hypotheses from the moving foreground blobs. This modification is rationalized a simple substitution of one element for another to obtain predictable results. In this instance, Ma teaches an object detection system and detects objects, such as pedestrian, based on identifying motion likelihood image regions and target model likelihood regions in captured video sequences in a parallel processing fashion. Zhao teaches in a related and pertinent method of segmenting and tracking multiple humans in a video sequence, that a sequential processing order of extracting moving foreground blobs and generating human hypotheses from the moving foreground blobs is known. One of ordinary skill in the art could have substituted the parallel processing identifying motion likelihood image regions and target model likelihood regions in captured video sequences with Zhao’s sequential order of identifying moving foreground blobs and generating human hypotheses from the moving foreground blobs, predictably resulting in computing motion likelihood image regions for the video sequence, and computing target model likelihood regions from the determined motion regions and reducing the computational costs for computing the target model regions. 

	
Regarding claim 6, please see the above rejection of claim 4. Ma, Cheriyadat, and Bramblet do not explicitly disclose the method of claim 4, wherein within a predetermined time period, more images are evaluated for movement recognition than for person recognition.
Zhao teaches in a related and pertinent method of segmenting and tracking multiple humans in a video sequence (see Zhao Abstract and sect. I. Introduction), where human hypotheses are generated from extracted moving foreground blobs (see Zhao Fig. 2, sect. 2 Our Approach Overview, and sect. 3.3 Hypothesize by shape analysis), where the moving foreground blobs are extracted using a statistical background model subtraction method and the blobs are tracked (see Zhao Fig. 2. sect. 2. Our Approach Overview, and sect. 3.1. Blob tracking).
At the time of filing, one of ordinary skill in the art would have found it obvious to substitute Ma’s parallel processing motion detection and object detection of the image sequence with Zhao’s sequential extracting moving foreground blobs and generating human hypotheses from the moving foreground blobs. This modification is rationalized a simple substitution of one element for another to obtain predictable results. In this instance, Ma teaches an object detection system and detects objects, such as pedestrian, based on identifying motion likelihood image regions and target model likelihood regions in captured video sequences in a parallel processing fashion. Zhao teaches in a related and pertinent method of segmenting and tracking multiple humans in a video sequence, that a sequential processing order of extracting moving foreground blobs and generating human hypotheses from the moving foreground blobs is known. One of ordinary skill in the art could have substituted the parallel 
As the resulting combined teachings would suggest that the target object detection is performed only upon images with identified motion regions, the combined teachings of Ma, Cheriyadat, Bramblet, and Zhao would suggest the broadest reasonable interpretation of, within a predetermined time period, evaluating more images for movement recognition than for person recognition.

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ma, Cheriyadat, and Bramblet as applied to claim 1 above, and further in view of Wang et al. (US 8,238,607), herein Wang.
Regarding claim 12, please see the above rejection of claim 1. Ma, Cheriyadat, and Bramblet do not explicitly disclose the method of claim 1, wherein an object which has moved is classified or remains classified as being associated with a real person if this object was first recognized in a specified partial spatial region.
Wang teaches in a related and pertinent method of identifying, tracking, and counting human objects of interest (see Wang Abstract), where objects are detected based on captured video images (see Wang col. 4, ln. 60- col. 5, ln. 45), where zones are delineated in a height map generated from the video images for detecting and counting human objects using object tracks corresponding to the detected human objects detected in the zones (see Wang col. 10, ln. 10-20).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply Wang’s object tracking technique to Ma, Cheriyadat, and Bramblet’s object detection system based on fusing . 

Claims 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ma, Cheriyadat, Bramblet as applied to claim 1 above, and further in view of Wang et al. (US 8,238,607), herein Wang, and Campbell et al. (US 2006/0227862), herein Campbell.
Regarding claim 13, please see the above rejection of claim 1. Ma, Cheriyadat, and Bramblet do not explicitly disclose the method of claim 1, wherein an object which has moved is classified or remains classified as being associated with a real person if this object has previously moved for a first specified 
Wang teaches in a related and pertinent method of identifying, tracking, and counting human objects of interest (see Wang Abstract), where tracks remain a candidate to be paired with the corresponding detected object if the track is active or has just became inactive for less than a short period of time, e.g. less than three frames, suggesting that objects and tracks remain paired if the object has moved within the designated short period of time and classified as a human object (see Wang col. 14, ln. 60 – col. 15, ln. 5).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply Wang’s object tracking technique to Ma, Cheriyadat, and Bramblet’s object detection system based on fusing model information and motion information such that the detected objects are tracked using Wang’s technique. This modification is an application of a known technique to a known device ready for improvement to yield predictable results. In this instance, Ma, Cheriyadat, and Bramblet teach an object detection system and detects target objects, such as pedestrians, based on identifying motion likelihood image regions from matching feature points across images and target model likelihood regions in captured video images and using the combination of information to validate the detection of the target object and using the detected object information for tracking. Wang teaches a known technique where object tracks remain a candidate to be paired with the corresponding detected object if the track is active or has just became inactive for less than a short period of time. One of ordinary skill in the art would have found it obvious to apply Wang’s technique for retaining tracks as a candidate to be paired with the corresponding detected object if the track is active or has just became inactive for less than a short period of time to implement the object tracking of Ma, Cheriyadat, and Bramblet, predictably yielding retaining candidate tracks to be paired with the corresponding detected object if the track is active or has just became inactive for less than a short period of time, leading to improved functionality to  the object detection and tracking. 

Campbell teaches in a related and pertinent method and system for counting moving objects in a digital video stream (see Campbell Abstract), where a moving object detector detects moving areas based on the difference between a short term average frame and a long term average frame, where the long term average represents background model and the short term average is used to find motion, and that the short term filter has a 1 second time constant (see Campbell [0042]-[0045]). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply Campbell’s teachings of using a 1 second time period as the short period of time limit of Ma, Cheriyadat, Bramblet, and Wang’s object detection system. This modification is rationalized as some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. In this instance, Ma, Cheriyadat, Bramblet, and Wang teach an object detection system and detects target objects, such as pedestrians, based on identifying motion likelihood image regions from matching feature points across images and target model likelihood regions in captured video images and using the combination of information to validate the detection of the target object and using the detected object information for tracking, and to retain tracks as a candidate to be paired with the corresponding detected object if the track is active or has just became inactive for less than a short period of time. Campbell teaches in a related moving object detector which detects moving areas based on the difference between a short term average frame and a long term average frame, where the short term filter has a 1 second time constant. One of ordinary skill in the art would have found it obvious to use Campbell’s teachings of using a 1 second time constant of the short term filter as the short period of time suggested in Wang’s technique for retaining tracks as a candidate to be paired with the corresponding detected object if the track is active or has just became inactive for less than a short period of time, and reasonable expect the 

Regarding claim 15, please see the above rejection of claim 1. Ma, Cheriyadat, and Bramblet do not explicitly disclose the method of claim 1, wherein an object which has moved is not, or is no longer, classified or does not remain classified as being associated with a real person if the object has not moved at least temporarily at a minimum speed.
Wang teaches in a related and pertinent method of identifying, tracking, and counting human objects of interest (see Wang Abstract), where a track is considered noisy if the track points with a fixed number of frames in the past has a range less than a specified noisy track range; as the fixed number of frames correspond to a time frame and the track range correspond to a distance the track has  covered, the teachings suggests that the track is noisy if the track is less than a noisy track speed (see Wang col. 13, ln. 5-40).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply Wang’s object tracking technique to Ma, Cheriyadat, and Bramblet’s object detection system based on fusing model information and motion information such that the detected objects are tracked using Wang’s technique of identifying noisy tracks that is less than a suggested noisy track speed. This modification is an application of a known technique to a known device ready for improvement to yield predictable results. In this instance, Ma, Cheriyadat, and Bramblet teach an object detection system and detects target objects, such as pedestrians, based on identifying motion likelihood image regions from matching feature points across images and target model likelihood regions in captured video images and using the combination of information to validate the detection of the target object and using the detected object information for tracking. Wang teaches a known technique where a track is considered noisy if the track 
Ma, Cheriyadat, Bramblet, and Wang do not explicitly disclose that the minimum speed of 1.25 m/s or less.
Campbell teaches in a related and pertinent method and system for counting moving objects in a digital video stream (see Campbell Abstract), where motion of speeds is detected from about 1 to about 8 ft/s to correspond to average walking speed of an average person, and with respect to the movement of people, the predictable speed is typically in the range of about ½ foot per second to about 8 feet per second, where any object speed below the lower limit of the predictable object speed range is determined not to be of interest and ignored (see Campbell [0056]-[0058]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply Campbell’s teachings of detecting motion speeds above one feet per second to correspond to a person walking and correspond to the speed in which a noisy track is identified of Ma, Cheriyadat, Bramblet, and Wang’s object detection system. This modification is rationalized as some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. In this instance, Ma, Cheriyadat, Bramblet, and Wang teach an object detection system and detects target objects, such as pedestrians, based on identifying motion likelihood image regions from matching feature points across images and target model likelihood regions in captured video images and using the combination of 
 
Regarding claim 16, please see the above rejection of claim 1 Ma, Cheriyadat, and Bramblet do not explicitly disclose the method of claim 1, wherein an object which has moved is not, or is no longer classified or does not remain classified as being associated with a real person if this object has not moved at least temporarily at a minimum speed within a specified partial spatial region.
Wang teaches in a related and pertinent method of identifying, tracking, and counting human objects of interest (see Wang Abstract), where zones are delineated for detecting and counting human objects using object tracks corresponding to the detected human objects detected in the zones (see Wang col. 10, ln. 10-20), and a track is considered noisy if the track points with a fixed number of frames in the past has a range less than a specified noisy track range; as the fixed number of frames correspond to a time frame and the track range correspond to a distance the track has  covered, the teachings suggests that the track is noisy if the track is less than a noisy track speed (see Wang col. 13, ln. 5-40).

Ma, Cheriyadat, Bramblet, and Wang do not explicitly disclose that the minimum speed of 1.25 m/s or less.
Campbell teaches in a related and pertinent method and system for counting moving objects in a digital video stream (see Campbell Abstract), where motion of speeds is detected from about 1 to about 8 ft/s to correspond to average walking speed of an average person, and with respect to the (see Campbell [0056]-[0058]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply Campbell’s teachings of detecting motion speeds above one feet per second to correspond to a person walking and correspond to the speed in which a noisy track is identified of Ma, Cheriyadat, Bramblet, and Wang’s object detection system. This modification is rationalized as some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. In this instance, Ma, Cheriyadat, Bramblet, and Wang teach an object detection system and detects target objects, such as pedestrians, based on identifying motion likelihood image regions from matching feature points across images and target model likelihood regions in captured video images and using the combination of information to validate the detection of the target object and using the detected object information for tracking, and identifying noisy tracks that is less than a suggested noisy track speed. Campbell teaches in a related moving object detector where motion of speeds is detected from about 1 to about 8 ft/s to correspond to average walking speed of an average person, and the predictable speed, with respect to the movement of people, is typically in the range of about ½ foot per second to about 8 feet per second, where any object speed below the lower limit of the predictable object speed range is determined not to be of interest and ignored. One of ordinary skill in the art would have found it obvious to use Campbell’s teachings of detecting objects with motion less than one feet per second as the suggested noisy track speed for identifying a noisy track as suggested in Wang’s technique, and reasonable expect the 1 feet per second speed to be a successful noisy track speed for identifying noisy tracks. Thus the combined teachings of Ma, Cheriyadat, Bramblet, Wang, and Campbell suggests a teaching for the minimum speed of 1.25 m/s or less. See MPEP 2131.03 and MPEP 2144.05 I. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ma, Cheriyadat, Bramblet as applied to claim 1 above, and further in view of Wang et al. (US 8,238,607), herein Wang, and Xu et al. (US 2010/0316257), herein Xu.
Regarding claim 14, please see the above rejection of claim 1. Ma, Cheriyadat, and Bramblet, do not explicitly disclose the method of claim 1, wherein an object which has moved is no longer classified or no longer remains classified as being associated with a real person if it has not moved again for a second specified time period after a preceding movement.
Wang teaches in a related and pertinent method of identifying, tracking, and counting human objects of interest (see Wang Abstract), where active tracks from the previous frame are analyzed to be extended or deleted, where tracks with no best matching human object detect for the track is considered as inactive, and inactive tracks for a certain period of time are marked for deletion (see Wang col. 14, ln. 40-60). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply Wang’s object tracking technique to Ma, Cheriyadat, and Bramblet’s object detection system based on fusing model information and motion information such that the detected objects are tracked using Wang’s technique. This modification is an application of a known technique to a known device ready for improvement to yield predictable results. In this instance, Ma, Cheriyadat, and Bramblet teach an object detection system and detects target objects, such as pedestrians, based on identifying motion likelihood image regions from matching feature points across images and target model likelihood regions in captured video images and using the combination of information to validate the detection of the target object and using the detected object information for tracking. Wang teaches a known technique where active tracks from the previous frame are analyzed to be extended or deleted, where tracks with no best matching human object detect for the track is considered as inactive, and inactive tracks for a certain 
Ma, Cheriyadat, Bramblet, and Wang do not explicitly disclose wherein the second specified time period is up to 30 minutes.
Xu teaches in a related and pertinent method and systems for determining whether a region of a video image contains a moving or stationary object (see Xu Abstract), where a long term stationary background (LTSB) model is used to detect objects which undergo little or no motion over a relatively long period of time, such as individuals or groups of people standing or seated while waiting for the train (see Xu [0059]-[0060]), and that the LTSB is maintained to account for slow and subtle changes that may happen to the captured background scene over a longer term bases, and that the LTSB is continuously updated, where for any blob that has been free from (dynamic or static) congestion continuously for a significant period of time (for example, 2 minutes) its corresponding LTSB blob is updated (see Xu [0089]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply Xu’s teachings of using a significant period of time such as 2 minutes as the certain period of time of Ma, Cheriyadat, Bramblet, and Wang’s object detection system. This modification is rationalized as some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. In this instance, Ma, Cheriyadat, Bramblet, and Wang teach an object detection system and detects target objects, such as pedestrians, based on identifying motion likelihood image regions from matching feature points across images and target model likelihood regions in captured video images and using the combination of information to validate the detection of the target object and using the detected object . 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ma, Cheriyadat, Bramblet as applied to claim 1 above, and further in view of Wang et al. (US 8,238,607), herein Wang, and Utsunomiya et al. (US 2015/0325004), herein Utsunomiya.
Regarding claim 17, please see the above rejection of claim 1. Ma, Cheriyadat, and Bramblet do not explicitly disclose the method of claim 1, wherein an object which has moved is not, or is no longer classified or does not remain classified as being associated with a real person if this object has not moved at least over a specified minimum distance.
Wang teaches in a related and pertinent method of identifying, tracking, and counting human objects of interest (see Wang Abstract), where a track is considered noisy if the track points with a fixed number of frames in the past has a range less than a specified noisy track range, where the track range  (see Wang col. 13, ln. 5-40), and further teaches that for searching for a suboptimal location for an unpaired track, if the unpaired track has moved a few steps (e.g. three steps) and is paired with a detection that is not in the background, proceed with searching for a suboptimal location for an unpaired track, otherwise stop the search (see Wang Fig. 7 and col. 16, ln. 1-8).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply Wang’s object tracking technique to Ma, Cheriyadat, and Bramblet’s object detection system based on fusing model information and motion information such that the detected objects are tracked using Wang’s technique of identifying noisy tracks if the track has moved for less than the specified noisy track distance. This modification is an application of a known technique to a known device ready for improvement to yield predictable results. In this instance, Ma, Cheriyadat, and Bramblet teach an object detection system and detects target objects, such as pedestrians, based on identifying motion likelihood image regions from matching feature points across images and target model likelihood regions in captured video images and using the combination of information to validate the detection of the target object and using the detected object information for tracking. Wang teaches a known technique where a track is considered noisy if the track points with a fixed number of frames in the past has a range less than a specified noisy track range, where the track range correspond to a distance the track has covered, and further suggests that searching for an location of an unpaired track requires the track to have moved a few steps (e.g. three steps). One of ordinary skill in the art would have found it obvious to apply Wang’s technique for identifying noisy tracks if the track has moved for less than the specified noisy track distance, that such a distance may be a few steps to implement the object tracking of Ma, Cheriyadat, and Bramblet, predictably yielding identifying noisy tracks that have moved less than a specified noisy track distance, such as a few steps, leading to improved functionality to the object 
Ma, Cheriyadat, Bramblet, and Wang do not explicitly disclose the specified minimum distance of one meter or less.
Utsunomiya teaches in a related and pertinent a motion information processing system which obtains motion information of an object person walking and generates track information (see Utsunomiya Abstract), where the stride length of a tracked person walking between steps is 16 cm (see Utsunomiya Fig. 14 and [0208]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply Utsunomiya’s teachings where a step stride length may be 16 cm to a suggested specified noisy track distance of a few steps of Ma, Cheriyadat, Bramblet, and Wang’s object detection system. This modification is rationalized as some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. In this instance, Ma, Cheriyadat, Bramblet, and Wang teach an object detection system and detects target objects, such as pedestrians, based on identifying motion likelihood image regions from matching feature points across images and target model likelihood regions in captured video images and using the combination of information to validate the detection of the target object and using the detected object information for tracking, and identifying noisy tracks that have moved less than a specified noisy track distance. Utsunomiya teaches in a related motion information processing system obtaining motion information of an object person walking and generates track information, where the step stride length of a tracked person walking may be 16 cm. One of ordinary skill in the art would have found it obvious to use Utsunomiya’s teachings of a walking persons stride length of 16cm for determining the suggested noisy track distance of a few steps, e.g. three steps or 36cm, for identifying a noisy track as suggested in Wang’s technique, and reasonable expect the few steps of 36cm distance to be a successful noisy track distance for identifying noisy tracks. Thus the . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/TIMOTHY CHOI/Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661